IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TYREE LAWSON,                                : No. 51 MM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COURT OF COMMON PLEAS OF                     :
MONTGOMERY COUNTY,                           :
                                             :
                    Respondent               :

                                      ORDER


PER CURIAM

      AND NOW, this 25th day of July, 2019, the Application for Leave to File Original

Process is GRANTED, and the Application for Extraordinary Relief is DENIED.